Title: To George Washington from the Falmouth Committee of Safety, 2 November 1775
From: Falmouth Committee of Safety
To: Washington, George



Sir
Falmouth [District of Maine] Novr 2. 1775

We have receiv’d your polite Favour of the 24. ultmo. It gives us inexpressible Concern to find that it is out of your Power to

afford us any Aid. And we are the more concern’d, on the Arrival yesterday of the Ship Cerberus, with a number of Men, said to be about four hundred. Those we expect will in a few hours land & take possession of the Town. How soon they will penetrate in the Country, God only knows, for what can a People do without Arms & Ammunition to defend themselves—The Poor distress’d People drove from their Habitations by the late cruel destruction of the Town, can scarcely find sufficient Places for their accommodation, & the Country is so engag’d in making provision for them, that we find it difficult to raise the Militia for our present defence—But we have only two half barrels of Powder in Stock, & we almost fear to make an Opposition.
We think it our Duty to represent our situation to you, not doubting that if you can think of any measures to relieve us consistent with the General Interest you will do it.
We are in great want of some Person of a martial Spirit to conduct the few Forces we already have. We are Sir, with great respect, Your most obedient, & very hume Servts
Enoch Moody Chairman of the Committee of Falmouth
Inclos’d is a manifesto sent on shore by the Captain of the Cerberus—who verbally demanded of 2 or 3 Gentn who went on board Yesterday, 20 Sheep & to come on shore for Wood & Water unmolested—Allso is inclos’d Capt. Mowats Letter.
